DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 3/10/21 are acknowledged. Claims 30, 43, 48 have been amended. Claims 1-29, 39-41, 52-55, and 57-58 have been canceled. Claims 30-38, 42-51, and 56 are pending and under examination.
Withdrawn Rejection
The rejection of claims 43-51 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of Applicant’s amendment thereto. See paragraph 6, page 4 of the previous Office action.
New Rejection Necessitated by Applicant’s Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-38, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It should be noted that the rejection was modified in light of Applicant’s amendment.

	Newly amended claim 30 recites detecting markers indicative of a protective effect in the preconditioned subject. This limitation is indefinite because it is unclear what the “protective effect” references. In one interpretation of the claim, the markers are indicative of a protective effect of the preconditioning procedure. In a second interpretation of the claims, the markers indicative of a protective effect of the therapeutic intervention.  
Furthermore, there is no indication of what the protective effect is? What standard is used to make the determination that the markers indicate a protective effect? For instance, is a specific threshold level of the markers indicative of a protective effect? If the claims are construed using the first interpretation above, one of skill in the art would need to know when the protective effect is achieved so that the therapeutic intervention can then be performed. That is, one of skill in the art would need guidance on what level of markers is indicative of the preconditioning procedure having a protective effect? Likewise, if the claims are construed using the second interpretation, one of skill in the art would need to know what level of markers is indicative of the therapeutic intervention having a protective effect. As noted in the previous Office action, the claims do not set forth the level of IGFBP-7 and TIMP-2, or what combined threshold level indicates that the subject has been preconditioned for the therapeutic intervention. Dependent claim 36 requires that a second RIPC procedure be performed is the single composite value obtained in claim 35 is below a predetermined there sold. However, claims do not set forth the specific threshold level. The specification does not define the parameters of what is or is not considered to meet the limitation of “preconditioning a subject for therapeutic intervention”, and thus, the scope of the claims is ambiguous. Clarification and/or correction is required.
Applicant’s Arguments
Applicant argues that RIPC procedures are well known in the art. Applicant argues that the performance of the method set forth in claim 30 is not tied to or conditional upon any particular 
Response to Arguments
Applicant’s argument that RIPC procedures are well known in the art and one of ordinary skill in the art would readily understand the procedures encompassed by the term is persuasive. However, Applicant’s argument regarding claim 36 is not persuasive. The claim requires that a second RIPC procedure if the single composite value of claim 35 is below a threshold value. However, no guidance is provided regarding what composite maker value is indicative of the need to perform a second preconditioning procedure. 
Claim Status
Claims 43-51 and 56 are allowed.
Claims 30-38, and 42 rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANDRA E DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        
./VANESSA L. FORD/ Supervisory Patent Examiner, Art Unit 1646